             Case 5:21-cv-00080-RWS Document 33 Filed 07/09/21 Page 1 of 1 PageID #: 789


                                                                                                                         Court Stamp Here



                                                   RETURN OF SERVICE
  Notice: This document contains sensitive data

 Court
                                                    Federal Court
                             UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF TEXAS
                                               Jefferson County, Texas

 Plaintiff                                                                                                   Cause #
                                                         PSSI HOLDINGS, LLC
                                                                                                                   5:21-CV-00080-RWS

 Defendant(s)                                                                                                Came to Hand Date/Time
                                                    JEREMY SHANE CALHOUN; ET AL
                                                                                                              7/01/2021            1:39 PM

 Manner of Service                                                                                           Service Date/Time
                                                              Personal
                                                                                                              7/08/2021           11:59 AM
 Documents                                                                                                   Service Fee:


                                                  SUMMONS; FIRST AMENDED COMPLAINT
                                                                                                                                    $65.00

I am certified under order of the Judicial Branch Certification Commission to serve process, including citations in Texas. I
am not a party to or interested in the outcome of this lawsuit. My information: identification number, birth date, address,
and certification expiration date appear below. I received and delivered the Specified Documents to Defendant as stated
herein.

On 7/08/2021 at 11:59 AM: I served SUMMONS and FIRST AMENDED COMPLAINT upon The Vincit Company, LLC
c/o W Scott McGinness Jr., REGISTERED AGENT by delivering 1 true and correct copy(ies) thereof, with The Vincit
Company, LLC c/o W Scott McGinness Jr., REGISTERED AGENT, Registered Agent, who accepted service with
direct delivery, with identity confirmed by subject stating their name, a gray-haired white male approx. 55-65
years of age, 5'8"-5'10" tall and weighing 160-180 lbs at 832 Georgia Ave Ste. 1200, Chattanooga, TN 37402.


My name is: Stacy Edward Hickman. My date of birth is: 11/04/1967
My address is: 1555 Fishtrap Road, So. Pittsburg, TN 37380, USA.
null

Per U.S. Code § 1746, I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
correct.

 Declaration executed in                .                                         county, TX.

                                                                                                            07/08/2021

                  Stacy Edward Hickman                                                                      Date Executed




 Ref REF-8344076                                                                                            Tracking # 0072882536
              0072508160                                                             Haltom & Doan
                                                                                     <tfoster@haltomdoan.
              txefile@abclegal.com                                                   com>
